UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-21046 VAN ECK FUNDS, INC. (Exact name of registrant as specified in its charter) 99 Park Avenue - 8th Floor, New York, N.Y. 10016 (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Van Eck Funds, Inc. 99 Park Avenue - 8th Floor New York, N.Y. 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. Mid Cap Value Fund Schedule of Investments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 99.9% Basic Materials: 8.1% 2,049 Air Products & Chemicals, Inc. $200,310 4,342 Celanese Corp. 169,251 4,089 FMC Corp. 212,710 387 PPG Industries Inc. 29,238 2,821 Rayonier, Inc. 135,521 2,535 Sherwin-Williams Co. 166,575 1,939 United States Steel Corp. 205,418 1,119,023 Communications: 7.0% 3,422 CenturyTel, Inc. 158,165 3,055 Embarq Corp. 169,858 1,946 Gannett Co., Inc. 85,040 5,192 Juniper Networks, Inc. * 190,079 19,444 Qwest Communications International, Inc. * 178,107 5,170 VeriSign, Inc. * 174,436 955,685 Consumer Cyclical: 12.7% 3,657 Autoliv Inc. 218,506 7,615 Autonation, Inc. * 134,938 1,698 Dollar Tree Stores, Inc. * 68,837 4,993 Family Dollar Stores, Inc. 132,614 28,925 Ford Motor Co. 245,573 3,362 Genuine Parts Co. 168,100 5,869 Hasbro, Inc. 163,628 10,362 Mattel, Inc. 243,093 1,794 Mohawk Industries, Inc. * 145,852 3,006 The Gap, Inc. 55,431 1,835 W.W. Grainger, Inc. * 167,334 1,743,906 Consumer Non-Cyclical: 7.7% 1,447 Alberto-Culver Co. 35,871 169 Dean Foods Co. 4,323 2,152 H.J. Heinz Co. 99,422 2,832 Health Net, Inc. * 153,070 4,827 Hormel Foods Corp. 172,710 8,829 King Pharmaceuticals, Inc. * 103,476 2,166 Kroger Co. 61,774 4,794 Pepsi Bottling Group, Inc. 178,193 1,620 Safeway, Inc. 53,638 2,633 Universal Health Services, Inc. 143,288 697 WM Wrigley Jr. Co. 44,768 1,050,533 Energy: 5.5% 3,817 Frontier Oil Corp. 158,940 6,812 Patterson-UTI Energy, Inc. 153,747 2,349 Sunoco, Inc. 166,262 2,396 Tesoro Corp. 110,264 4,798 Williams Cos, Inc. 163,420 752,633 Finance: 30.3% 3,147 A.G. Edwards, Inc. 263,561 2,335 Arch Capital Group Ltd. * 173,747 4,094 Assurant, Inc. 219,029 4,702 Axis Capital Holdings Limited 182,955 991 BlackRock, Inc. 171,849 2,572 CIT Group, Inc. 103,394 3,585 Comerica Inc. 183,839 564 Endurance Specialty Holdings Ltd. 23,434 1,758 Everest Re Group Ltd. 193,802 3,572 General Growth Properties, Inc. 191,531 4,556 Hospitality Properties Trust 185,201 10,842 Host Hotels & Resorts, Inc. 243,294 9,513 Huntington Bancshares Inc. 161,531 7,042 KeyCorp. 227,668 1,111 Liberty Property Trust 44,673 3,072 MGIC Investment Corp. 99,256 2,144 PartnerRe Ltd. 169,355 1,000 ProLogis 66,350 2,884 RenaissanceRe Holdings Ltd. 188,642 4,012 TCF Financial Corp. 105,034 2,205 Transatlantic Holdings, Inc. 155,078 2,823 UnionBanCal Corp. 164,891 2,206 Vornado Realty Trust 241,226 4,125 Weingarten Realty Investors 171,023 2,906 XL Capital Ltd. (Class A) 230,155 4,160,518 Exchange Traded Funds: 0.4% 397 iShares Russell Midcap Value Index Fund 60,066 Industrial: 11.5% 3,067 Avnet, Inc. * 122,251 1,889 Black & Decker Corp. 157,354 3,938 Commercial Metals Co. 124,638 1,800 Cooper Industries Ltd. 91,962 5,596 CSX Corp. 239,117 1,771 Cummins, Inc. 226,493 2,651 Eaton Corp. 262,555 338 Energizer Holdings, Inc. * 37,467 2,279 Parker-Hannifin Corp. 254,861 1,095 Stanley Works 61,462 101 Vishay Intertechnology, Inc. * 1,316 1,579,476 Technology: 5.1% 11641 Advanced Micro Devices, Inc. * 153,661 6,976 Electronic Data Systems Corp. 152,356 2,569 Lexmark International, Inc. * 106,691 2,788 Novellus Systems, Inc. * 76,001 12,225 Xerox Corp. * 211,981 700,690 Utilities: 11.6% 4,919 Alliant Energy Corp. 188,496 6,993 Edison International 387,762 4,037 Energen Corp. 230,593 1,281 Mirant Corp. * 52,111 1,556 NRG Energy, Inc. * 65,803 4,465 OGE Energy Corp. 147,791 3,451 Sempra Energy 200,572 9,950 Sierra PacificResources 156,514 6,414 UGI Corp. 166,636 1,596,278 Total Investments: 99.9% (Cost: $13,038,113) 13,718,808 Other assets less liabilities: 0.1% 16,413 NET ASSETS: 100.0% $13,735,221 *Non-income producing The aggregate cost of investments owned for Federal income tax purposes is $13,100,396, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation 1,563,041 Gross Unrealized Depreciation (944,629) Net Unrealized Appreciation $618,412 Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Directors. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Van Eck Funds, Inc. By /s/ Bruce J. Smith, Chief Financial Officer, Van Eck Funds, Inc. Date:November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Keith J. Carlson, Chief Executive Officer, Van Eck Funds, Inc. Date:November 29, 2007 By /s/ Bruce J. Smith, Chief Financial Officer, Van Eck Funds, Inc. Date:November 29, 2007
